Citation Nr: 1017692	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  07-15 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to July 
1960.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for left ear hearing loss.  The Veteran 
testified at a RO hearing in April 2008 and at a Board 
hearing in March 2009.  This matter was remanded in April 
2009.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

This matter was remanded in April 2009, in part, to afford 
the Veteran a VA examination to determine the nature and 
etiology of his claimed left ear hearing loss.  In February 
2010, the Veteran underwent a VA examination, and the 
examiner diagnosed sensorineural hearing loss, left ear, 
normal to moderately severe.  The examiner noted review of 
the claims folder, and opined that it is less likely as not 
that the Veteran's hearing loss is a result of acoustic 
trauma during military service.  The examiner cited to in-
service examination reports which showed results of 15/15 on 
whispered voice tests, noted the Veteran's 20 year occupation 
as a truck driver, and stated that the claims folder is 
"silent" for evidence of acoustic trauma, noting that the 
Veteran's duties specified in the claims folder and DD Form 
214 was as a cook.  

The claims folder, however, includes the Veteran's statements 
and testimony that he was in a Weapons Company that was 
firing constantly and he did not wear ear plugs.  He has 
claimed noise exposure due to machine guns, stating that he 
would fire his gun without ear protection at least three 
times a week.  At the Board hearing, the Veteran testified 
that he carried a 50 caliber machine gun while he was in a 
Weapons Company, except for the time he was a cook.  He 
thought he might want to be a cook but he did not like it, so 
he went back to the Weapons Company.  He stated that he 
served in the Weapons Company for three years, and as a cook 
for one year.  

Initially, the Board has determined that the Veteran's 
service personnel records should be requested, which may 
contain additional information pertaining to the Veteran's 
military occupational specialty and unit assignment.  

Second, as the February 2010 VA opinion was based on an 
inaccurate premise - a finding that the claims folder was 
silent for any evidence of acoustic trauma - the Board has 
determined that the claims folder should be returned to the 
examiner for an addendum to that opinion.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran's service personnel 
records, to include his 201 file, should 
be associated with the claims folder.  If 
such efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims folder.

2.  Upon completion of the above, the 
claims file should be returned to the 
February 2010 examiner to consider the 
Veteran's statements and testimony that 
he was exposed to at to consider the 
Veteran's statements and testimony that 
he was exposed to acoustic trauma while 
assigned to a Weapons Company in service.  
The examiner should render an opinion as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) the Veteran's current left 
ear hearing loss is related to active 
service.  
All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  The examiner should 
reconcile any opinion with the service 
treatment records, service personnel 
records, VA outpatient clinical records, 
and lay statements of the Veteran 
pertaining to noise exposure.

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

